On motion for re-hearing.

Norton, C. J.
We are asked to grant a re-hearing in this case on the sole ground that there was no evidence to show that the accident did not occur ‘‘along the river bank between Arsenal and El wood streets.” It is distinctly alleged in the petition that the place where deceased was killed was not “along the river bank, between Arsenal and El wood streets,” and it is distinctly averred in the answer, and thereby admitted, that deceased “ was killed at the time and place in question.” Besides this it sufficiently appears from the evidence of witness, Shultz, that Dorcas street crossing, where the injury occnred, is not on the river bank. In view of this, and the fact which is plainly inferable from the whole record, that the trial proceeded on an apparently admitted theory, that the place of the injury was not on the bank of the river between Arsenal & Elwood streets, the motion is overruled.